30 N.Y.2d 613 (1972)
Nina Sarfati et al., Respondents,
v.
M. A. Hittner & Sons, Inc., Appellant-Respondent, and American Motors Corp., Appellant. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Argued February 9, 1972.
Decided March 15, 1972.
William F. Larkin and William Maloney for American Motors Corp., appellant.
Carole R. Moskowitz and Henry Wolfman for M. A. Hittner & Sons, Inc., appellant.
Samuel J. Sussman for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs, to plaintiffs-respondents; no opinion.